Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 1 of 20 Page ID #:910




   1   Joseph J. Tabacco, Jr. (SBN 75484)
       Email: jtabacco@bermantabacco.com
   2
       Nicole Lavallee (SBN 165755)
   3   Email: nlavallee@bermantabacco.com
       Kristin J. Moody (SBN 206326)
   4
       Email: kmoody@bermantabacco.com
   5   BERMAN TABACCO
       44 Montgomery Street, Suite 650
   6
       San Francisco, CA 94104
   7   Telephone: (415) 433-3200
       Facsimile: (415) 433-6382
   8
   9   Counsel for Movant Green Dot
  10   Institutional Investor Group and
       Proposed Co-Lead Counsel for the Class
  11
       [Additional Counsel on Signature Page]
  12
  13                       UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15   ESTEBAN KOFFSMON, on behalf                 No. 2:19-cv-10701-DDP-E
       themselves and all others similarly
  16   situated,
                                                   CLASS ACTION
  17                             Plaintiff,
                                                   MEMORANDUM OF POINTS
  18         v.                                    AND AUTHORITIES IN
  19   GREEN DOT CORPORATION,                      SUPPORT OF GREEN DOT
       STEVEN W. STREIT and MARK                   INSTITUTIONAL INVESTOR
  20   SHIFKE,                                     GROUP’S MOTION FOR
  21                             Defendants.       RECONSIDERATION
  22                                               Date: September 20, 2021
  23                                               Time: 10:00 a.m.
                                                   Courtroom: 9C, 9th Floor
  24                                               Judge: Hon. Dean D. Pregerson
  25
  26
  27
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 2 of 20 Page ID #:911




   1                                        TABLE OF CONTENTS
   2
       I.     RELEVANT FACTUAL AND PROCEDURAL BACKGROUND ............ 1
   3
       II.    ARGUMENT ................................................................................................. 4
   4
              A.       Reconsideration Should be Granted .................................................... 4
   5
              B.       The PSLRA Lead Plaintiff Appointment Process and the
   6
                       Important Recent Clarifications By the Ninth Circuit In The
   7
                       Mersho Decision .................................................................................. 6
   8
                       1.       The Three-Step Process ............................................................. 6
   9
                       2.       The Ninth Circuit’s Recent Mersho Decision ........................... 8
  10
              C.       The Court Erred in Failing to Credit Green Dot Institutional
  11
                       Investor Group with the Largest Financial Interest and in its
  12
                       Analysis of Green Dot Institutional Investor Group............................ 9
  13
       III.   CONCLUSION ............................................................................................ 14
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                                                          i
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 3 of 20 Page ID #:912




   1                                        TABLE OF AUTHORITIES
       Cases
   2
       Eichenholtz v. Verifone Holdings, Inc.,
   3    No. C07-06140MHP, 2008 WL 3925289 (N.D. Cal. Aug. 22, 2008) ................ 3
   4   Ellis v. Costco Wholesale Corp.,
        657 F.3d 970 (9th Cir. 2011) ............................................................................... 7
   5
       In re Cavanaugh,
   6     306 F.3d 726 (9th Cir. 2002) ...................................................................... passim
   7   In re Mersho,
         No. 20-73819, --F.3d.--, 2021 WL 3121385 (9th Cir. July 23, 2021) ........ passim
   8
       Lions Gate Entm’t Inc. v. TD Ameritrade Holding Co. Inc et al.,
   9    No. CV 15-05024 DDP (Ex), 2016 WL 4134495 (C.D. Cal. Aug. 1, 2016) ...... 5
  10   Santamarina v. Sears, Roebuck & Co.,
        466 F.3d 570 (7th Cir. 2006) ............................................................................... 5
  11
       Smith v. Mass.,
  12    543 U.S. 462 (2005) ............................................................................................. 4
  13   United States v. LoRusso,
        695 F.2d 45 (2d Cir. 1982)................................................................................... 4
  14
       Statutes
  15
       15 U.S.C. § 78u-4(a)(1) .......................................................................................... 6
  16
       15 U.S.C. § 78u-4(a)(3) .......................................................................................... 2
  17
       15 U.S.C. § 78u-4(a)(3)(A)(i) ................................................................................. 6
  18
       15 U.S.C. § 78u-4(a)(3)(B) ..................................................................................... 6
  19
       15 U.S.C. § 78u-4(a)(3)(B)(i) ................................................................................. 8
  20
       15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)..................................................................... 7, 10
  21
       15 U.S.C. § 78u-4(a)(3)(B)(iii)(II) ..................................................................... 7, 8
  22
       Rules
  23
       C.D. Cal. L.R. 7-18 ................................................................................................. 5
  24
       C.D. Cal. L.R. 7-3 ................................................................................................... 3
  25
       Fed. R. Civ. P. 23 ........................................................................................ 1, 10, 12
  26
       Fed. R. Civ. P. 59(b) ............................................................................................... 5
  27
       Fed. R. Civ. P. 60(b) ........................................................................................... 4, 5
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                                                              ii
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 4 of 20 Page ID #:913




   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2         Lead plaintiff movant Green Dot Institutional Investor Group1 respectfully
   3   submits this Memorandum in support of its motion (the “Motion”) for
   4   reconsideration of this Court’s August 6, 2021 Order (i) appointing movant New
   5   York City, Inc. Pension Fund (“Pension Fund”) as lead plaintiff in the above-
   6   captioned securities class action and (ii) denying the competing motion of Green
   7   Dot Institutional Investor Group to serve as lead plaintiff (the “Lead Plaintiff Order”
   8   or “LP Order”). ECF No. 64.
   9   I.    RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
  10         The Lead Plaintiff Order arises from competing motions for lead plaintiff in
  11   this matter. Initially, five prospective lead plaintiffs filed motions to be appointed
  12   lead plaintiff. Thereafter, one movant filed non-opposition to the competing lead
  13   plaintiff motions and two movants did not oppose the competing motions. The
  14   remaining movants were Green Dot Institutional Investor Group and the Pension
  15   Fund who both opposed each other’s motions. Green Dot Institutional Investor
  16   Group’s alleged aggregate losses are $1,071,666 and the Pension Fund’s alleged
  17   losses are $662,539. The competing motions were fully briefed last year.
  18         The Private Securities Litigation Reform Act of 1995 (“PSLRA”) sets out a
  19   three-step process for identifying the lead plaintiff: (1) the first step concerns
  20   publicization of the complaint and notice to putative class members of their right to
  21   seek appointment as lead plaintiff; (2) in the second step, the court must consider
  22   the losses allegedly suffered by the various plaintiff movants before selecting as the
  23   presumptive lead plaintiff the one who has the largest financial interest in the relief
  24   sought by the class and otherwise satisfies the requirements of Rule 23 of the
  25
  26   1
        Green Dot Institutional Investor Group is comprised of Plymouth County
  27   Retirement Association, Greater Pennsylvania Carpenters Pension Fund, and Iron
       Workers District Council of New England.
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                            1
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 5 of 20 Page ID #:914




   1   Federal Rules of Civil Procedure; and (3) in the third step, other movants must be
   2   given “an opportunity to rebut the presumptive lead plaintiff’s showing that it
   3   satisfies Rule 23’s typicality and adequacy requirements,” which must be done by
   4   proffering actual proof of inadequacy or atypicality. 15 U.S.C. § 78u-4(a)(3); In re
   5   Cavanaugh, 306 F.3d 726, 729-30 (9th Cir. 2002).
   6           Recently, on July 23, 2021, while the lead plaintiff motions were pending,
   7   the Ninth Circuit issued its opinion in In re Mersho, No. 20-73819, --F.3d.--, 2021
   8   WL 3121385 (9th Cir. July 23, 2021), attached hereto as Exhibit A, granting a writ
   9   of mandamus and vacating and remanding a district court decision which declined
  10   to appoint a group of investors who the district court had found had the largest
  11   financial interest and had made a prima facie showing of adequacy and typicality,
  12   thus qualifying it as the presumptive lead plaintiff. Id. at *1. In concluding that the
  13   presumption had been rebutted, the district court erroneously found that that the
  14   group of investors had not made clear how they “found each other” which gave the
  15   court “misgivings” about the group’s cohesion. Id. at *5. According to the Ninth
  16   Circuit, this was “clear error” in contravention of the PSLRA and controlling lead
  17   plaintiff jurisprudence under Cavanaugh as the district court placed the burden on
  18   the presumptive lead plaintiff to prove adequacy whereas the burden should have
  19   shifted to the competing movants to show inadequacy in order to rebut the
  20   presumption, with actual evidence not just conjecture. Id. at *6.
  21           The Ninth Circuit also found mandamus relief was appropriate because, inter
  22   alia:
  23           Petitioners raise[d] new and important issues about how courts consider
  24           the cohesion of group plaintiffs. Although this court laid out the lead
  25           plaintiff appointment steps in Cavanaugh, its analysis focused on
  26           ensuring district courts were not comparing adequacy between movants
  27           when one movant had already established the statutory presumption. In
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                            2
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 6 of 20 Page ID #:915




   1         re Cavanaugh, 306 F.3d at 732-33. There are no cases from the Ninth
   2         Circuit guiding district courts on how to consider group cohesion at any
   3         stage of the process and many district courts have taken it into
   4         consideration in the lead plaintiff analysis. See Eichenholtz v. Verifone
   5         Holdings, Inc., No. C07-06140MHP, 2008 WL 3925289, at *8 (N.D.
   6         Cal. Aug. 22, 2008) (collecting cases).
   7   Mersho, 2021 WL 3121385, at *8. As discussed below, the Court addressed this
   8   lack of guidance by making clear that mere “misgivings” about a group, as
   9   compared to another movant, is insufficient to rebut the presumption of adequacy.
  10         After reviewing Mersho, Green Dot Institutional Investor Group determined
  11   that the opinion addresses key issues relevant to those in dispute here and
  12   established new and controlling law. Thus, it determined to move the Court for
  13   permission to file a notice of supplemental authority regarding the opinion. In order
  14   to do so, pursuant to Local Rule 7-3, Green Dot Institutional Investor Group was
  15   first required to meet and confer with opposing counsel and, only seven days after
  16   such meet and confer, could it file its motion. Counsel for Green Dot Institutional
  17   Investor Group met and conferred with opposing counsel on July 30, 2021.
  18   Thereafter, it filed its motion for leave to file a notice of supplemental authority at
  19   the earliest date, August 6, 2021. ECF No. 63. Just three hours later, this Court
  20   issued its Lead Plaintiff Order and subsequently denied the motion for leave to file
  21   a notice of supplemental authority as moot. ECF Nos. 64, 65.
  22         In the Lead Plaintiff Order, the Court denied Green Dot Institutional Investor
  23   Group’s motion and appointed the Pension Fund, who has lesser losses, as lead
  24   plaintiff. In its analysis of largest financial interest under the PSLRA, the Court
  25   states that “although the PSLRA itself contemplates the possibility that a ‘group of
  26   persons’ might be the ‘most adequate plaintiff,’ the Ninth Circuit has not addressed
  27   the question [of] ‘whether a group can satisfy the ‘largest financial interest’
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                            3
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 7 of 20 Page ID #:916




   1   requirement by aggregating losses,” LP Order at 4 (citation omitted), an issue
   2   addressed in Mersho. The Court then declined to aggregate the members of Green
   3   Dot Institutional Investor Group’s losses in its analysis of greatest financial interest
   4   finding that “to allow [it] to aggregate its members’ losses would be to undermine
   5   the PSLRA’s objective of preventing lawyer-driven litigation.” LP Order at 7. The
   6   Court then found the Pension Fund, despite its lesser losses, was the movant with
   7   the largest financial interest. LP Order at 9. From there, the Court moved on to
   8   analyzing whether the Pension Fund had made a prima facie showing under Rule
   9   23 and then, whether the presumption had been rebutted, and ultimately appointed
  10   the Pension Fund as the lead plaintiff. LP Order at 9-12.
  11         As explained below, Green Dot Institutional Investor Group respectfully
  12   submits that these findings are inconsistent with the PSLRA and new controlling
  13   law in Mersho, which the Court does not cite. Indeed, in Mersho, the Ninth Circuit
  14   confirms that it is “clear from the statutory language” “that groups can serve as lead
  15   plaintiff,” 2021 WL 3121385, at *8 n.4, and acknowledged that aggregation of
  16   losses is permissible in determining the largest financial interest in the PSLRA
  17   process for appointing a lead plaintiff, id. at *2 (listing aggregate totals for each
  18   movant and stating that “Group II had the largest financial interest”). Moreover,
  19   the Ninth Circuit found that speculation and “[m]isgivings [about appointing groups
  20   lead plaintiff] are not evidence,” rather, competing movants must point to “evidence
  21   of inadequacy” and “convince the district court” that the presumptive lead plaintiff
  22   is not adequate. Id. at *6.
  23   II.   ARGUMENT
  24         A.     Reconsideration Should be Granted
  25         A “district court has the inherent power to reconsider and modify its
  26   interlocutory orders prior to the entry of judgment.” Smith v. Mass., 543 U.S. 462,
  27   475 (2005) (citing United States v. LoRusso, 695 F.2d 45, 53 (2d Cir. 1982)).
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                             4
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 8 of 20 Page ID #:917




   1   Reconsideration is appropriate when “there is a compelling reason, such as a change
   2   in, or clarification of, law that makes clear that the earlier ruling was erroneous.”
   3   Santamarina v. Sears, Roebuck & Co., 466 F.3d 570, 572 (7th Cir. 2006).
   4         Under Rule 60(b) of the Federal Rules of Civil Procedure, a party may seek
   5   reconsideration of a final judgment or court order for any reason that justifies relief,
   6   including: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
   7   discovered evidence that, with reasonable diligence, could not have been discovered
   8   in time to move for a new trial under Rule 59(b); (3) fraud (whether previously
   9   called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing
  10   party; (4) the judgment is void; (5) the judgment has been released or discharged; it
  11   is based on an earlier judgment that has been reversed or vacated; or applying it
  12   prospectively is no longer equitable; or (6) any other reason that justifies relief. Fed.
  13   R. Civ. P. 60(b); see also Lions Gate Entm’t Inc. v. TD Ameritrade Holding Co. Inc
  14   et al., No. CV 15-05024 DDP (Ex), 2016 WL 4134495, at *2 (C.D. Cal. Aug. 1,
  15   2016) (Pergerson, J).
  16         Central District of California Local Rule 7-18 further explains a motion for
  17   reconsideration may be made “on the grounds of (a) a material difference in fact or
  18   law from that presented to the Court that, in the exercise of reasonable diligence,
  19   could not have been known to the party moving for reconsideration at the time the
  20   Order was entered, or (b) the emergence of new material facts or a change of law
  21   occurring after the Order was entered, or (c) a manifest showing of a failure to
  22   consider material facts presented to the Court before the Order was entered.” C.D.
  23   Cal. L.R. 7-18; see also Lions Gate Entm’t Inc., 2016 WL 4134495, at *2.
  24         Here, the basis for seeking reconsideration is that shortly before the Court
  25   issued its opinion, the Ninth Circuit spoke to the issue that this Court believed to be
  26   unsettled by the Ninth Circuit – that is the “question [of] ‘whether a group can
  27   satisfy the “largest financial interest” requirement by aggregating losses.’” LP
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                              5
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 9 of 20 Page ID #:918




   1   Order at 4. Moreover, the Ninth Circuit held that mandamus relief was appropriate
   2   in that case because “Petitioners raise[d] new and important issues about how courts
   3   consider the cohesion of group plaintiffs…There are no cases from the Ninth Circuit
   4   guiding district courts on how to consider group cohesion at any stage of the process
   5   and many district courts have taken it into consideration in the lead plaintiff
   6   analysis.” Mersho, 2021 WL 3121385, at *8.
   7         For the reasons discussed below, reconsideration should be granted and
   8   Green Dot Institutional Investor Group should be appointed lead plaintiff both
   9   because it must be considered the presumptive lead plaintiff under newly clarified
  10   Ninth Circuit law and because the other competing movant has failed to proffer any
  11   evidence that it is inadequate and atypical to serve as lead plaintiff.
  12         B.     The PSLRA Lead Plaintiff Appointment Process and the
  13                Important Recent Clarifications By the Ninth Circuit In The
  14                Mersho Decision
  15                1.     The Three-Step Process
  16         The PSLRA sets forth a procedure for the appointment of a lead plaintiff in
  17   securities class actions. 15 U.S.C. §§ 78u-4(a)(1) & (a)(3)(B); Mersho, 2021 WL
  18   3121385, at *4-5; Cavanaugh, 306 F.3d at 729. While not at issue in the present
  19   Motion, the first step is that within twenty days of filing a class action, the filing
  20   plaintiff must publish a notice advising members of the purported class of the
  21   pendency of the action and the claims asserted, inter alia. 15 U.S.C. § 78u-
  22   4(a)(3)(A)(i); Mersho, 2021 WL 3121385, at *4; Cavanaugh, 306 F.3d at 729.
  23         In step two – the key step here – the district court must focus on the losses
  24   allegedly suffered by the various plaintiffs in identifying as the “presumptively
  25   most adequate plaintiff” “the “person or group of persons that … has the largest
  26   financial interest” in the outcome of the case and “otherwise satisfies the
  27   requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u-
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                           6
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 10 of 20 Page ID #:919




   1   4(a)(3)(B)(iii)(I); Mersho, 2021 WL 3121385, at *4; Cavanaugh, 306 F.3d at 729-
   2   30. “In other words, the district court must compare the financial stakes of the
   3   various plaintiffs and determine which one has the most to gain from the lawsuit.”
   4   Cavanaugh, 306 F.3d at 730. Once the largest financial interest is established, the
   5   court must then focus its attention on that plaintiff alone and determine, based on
   6   the information that movant has provided in its pleadings and declarations, whether
   7   it satisfies the requirements of Rule 23, in particular those of “typicality” and
   8   “adequacy.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I); Mersho, 2021 WL 3121385, at *4;
   9   Cavanaugh, 306 F.3d at 730.
  10         Focusing on that presumptive lead plaintiff, “Courts determine whether [that]
  11   plaintiff will adequately represent a class by answering two questions: (1) do the
  12   movant and its ‘counsel have any conflicts of interest with other class members’
  13   and (2) will the movant and its ‘counsel prosecute the action vigorously on behalf
  14   of the class?’” Mersho, 2021 WL 3121385, at *5; Ellis v. Costco Wholesale Corp.,
  15   657 F.3d 970, 985 (9th Cir. 2011). “[A]t this step, the process is not adversarial, so
  16   the Rule 23 determination should be based on only the movant’s pleadings and
  17   declarations.” Mersho, 2021 WL 3121385, at *4; see also Cavanaugh, 306 F.3d at
  18   730. If the movant with the largest financial stake in the controversy provides
  19   information that satisfies these requirements, it becomes the presumptively most
  20   adequate plaintiff. Id.
  21         At step three, the process “turns adversarial.” Mersho, 2021 WL 3121385,
  22   at *5; Cavanaugh, 306 F.3d at 730. Here, the presumption may be rebutted “only
  23   upon proof by a member of the purported plaintiff class that the presumptively most
  24   adequate plaintiff ... will not fairly and adequately protect the interests of the class;
  25   or is subject to unique defenses that render such plaintiff incapable of adequately
  26   representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II); Mersho, 2021 WL
  27   3121385, at *5; Cavanaugh, 306 F.3d at 730.              However, just because “the
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                              7
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 11 of 20 Page ID #:920




   1   presumption is rebuttable does not mean that it may be set aside for any reason that
   2   the court may deem sufficient.” Mersho, 2021 WL 3121385, at *5; Cavanaugh,
   3   306 F.3d at 729 n.2. The statute requires proof that the presumptive lead plaintiff
   4   is not adequate or is atypical. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II); Mersho, 2021 WL
   5   3121385, at *5; Cavanaugh, 306 F.3d at 729 n.2. If the presumption is not rebutted,
   6   the presumptively most adequate plaintiff must be selected as lead plaintiff,
   7   regardless of any preference for another group. 15 U.S.C. § 78u-4(a)(3)(B)(i);
   8   Mersho, 2021 WL 3121385, at *5. The PSLRA’s framework does not allow for a
   9   lead plaintiff parade in which the court weighs the relative pros and cons of each
  10   plaintiff in a single “wide-ranging comparison.” Cavanaugh, 306 F.3d at 729.
  11                2.    The Ninth Circuit’s Recent Mersho Decision
  12         The recent Mersho opinion is dispositive here in two ways.
  13         First, the Ninth Circuit clarified that groups are permitted to serve as lead
  14   plaintiff under the PSLRA and acknowledges that groups of plaintiffs may satisfy
  15   the PSLRA’s largest financial interest requirement by aggregating losses. Mersho,
  16   2021 WL 3121385, at *2, 3, 8. In so doing, the Ninth Circuit addressed the issue
  17   that this Court believed was unsettled and formed the basis for its ruling.
  18         Second, the Ninth Circuit in Mersho also provided guidance in evaluating
  19   groups at step three and found that speculation and “[m]isgivings [about appointing
  20   groups lead plaintiff] are not evidence,” rather, competing movants must point to
  21   “evidence of inadequacy” and “convince the district court” that the lead plaintiff is
  22   not adequate. Mersho, 2021 WL 3121385, at *6.
  23         In the district court decision giving rise to the Mersho opinion, the court first
  24   identified the presumptive lead plaintiff as Nikola Investment Group II (“Group
  25   II”), a group comprised of three investors that jointly applied for appointment with
  26   an aggregated $6 million interest. Mersho, 2021 WL 3121385, at *2. The district
  27   court found Group II had made a prima facie showing of adequacy and typicality at
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                            8
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 12 of 20 Page ID #:921




   1   step two. Id. Then, at step three, the district court declined to appoint Group II as
   2   lead plaintiff, finding that the investment group members had not made clear how
   3   they “found each other” which gave the court “misgivings” about the group’s
   4   cohesion and ability to control counsel. Id. at *3. After determining that other
   5   competing movants failed to demonstrate adequacy and typicality, the court settled
   6   on a movant with the fourth-largest claimed loss. Id. Group II petitioned for a writ
   7   of mandamus to vacate the court’s order, seeking to clarify that groups are permitted
   8   to serve as lead plaintiff under the PSLRA, and to be appointed as lead plaintiff. Id.
   9         The Ninth Circuit granted the writ and vacated the district court’s order,
  10   finding the district court had misapplied the PSLRA. The panel found the district
  11   court erred by failing to give effect to the presumption of adequacy and typicality
  12   established in step two, and “effectively left the burden on Group II to prove
  13   adequacy at step three.” Mersho, 2021 WL 3121385, at *6. According to the panel,
  14   the district court penalized the presumptive lead plaintiff “for not explaining how
  15   [its members] found each other,” indicating that the district court had “continued to
  16   place the burden on [it] to prove adequacy” at a point in the process where
  17   challengers bore the burden of proof. Id. The Ninth Circuit further held that a
  18   district court’s speculation and “[m]isgivings [about appointing groups lead
  19   plaintiff] are not evidence.”    Id.   Rather, competing movants must point to
  20   “evidence of inadequacy” and “convince the district court” that the lead plaintiff is
  21   not adequate. Id. According to the Ninth Circuit, this was “clear error.” Id.
  22         C.     The Court Erred in Failing to Credit Green Dot Institutional
  23                Investor Group with the Largest Financial Interest and in its
  24                Analysis of Green Dot Institutional Investor Group
  25         In the first part of step two of the lead plaintiff process, the Court failed to
  26   give effect to Green Dot Institutional Investor Group’s combined losses, which was
  27   unequivocally the largest among competing movants. Green Dot Institutional
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                           9
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 13 of 20 Page ID #:922




   1   Investor Group’s aggregate financial losses of $1,071,666 are far larger than the
   2   competing movant, the Pension Fund whose losses are $662,539. LP Order at 4-5.
   3   This should have established Green Dot Institutional Investor Group as the movant
   4   with the largest financial interest.
   5          While the Court it in its Lead Plaintiff Order acknowledges that Green Dot
   6   Institutional Investor Group’s aggregate losses were greater than the Pension
   7   Fund’s, LP Order at 5 (“In the aggregate… the [Green Dot Institutional Investor
   8   Group] members’ losses total $1,071,666, an amount greater than that alleged by
   9   the Pension Fund”), the Court nevertheless declined to make a finding that Green
  10   Dot Institutional Investor Groups’ aggregate financial interest was the largest of the
  11   movants, where “to allow [it] to aggregate its members’ losses would be to
  12   undermine the PSLRA’s objective of preventing lawyer-driven litigation.” LP
  13   Order at 7. The Court reached this conclusion because it believed that “the Ninth
  14   Circuit has not addressed the question ‘whether a group can satisfy the ‘largest
  15   financial interest’ requirement by aggregating losses.’” LP Order at 4 (quoting
  16   Cavanaugh, 306 F.3d at 731 n.8). However, in Mersho, which was published just
  17   before the Lead Plaintiff Order was issued and is not cited in that order, the Ninth
  18   Circuit acknowledges exactly that. Mersho, 2021 WL 3121385, at *2 (listing
  19   aggregate totals for each movant and stating that “Group II had the largest financial
  20   interest” and not disturbing the district court’s determination that Group II had the
  21   largest financial interest). As such, the Court erred in failing to aggregate the
  22   members of Green Dot Institutional Investor Group’s losses, and thereby not
  23   finding it has the largest financial interest.2
  24   2
         Instead, the Court broke out each of the plaintiffs comprising Green Dot
  25   Institutional Investor Group’s individual losses and compared each to the Pension
  26   Fund’s losses. LP Order at 6 (“None of the [Green Dot Institutional Investor Group]
       individual member’s losses exceed that of the Pension Fund.”). Yet, nowhere in
  27   the statute is such analysis contemplated and the PSLRA and Ninth Circuit law
  28   expressly allow for lead plaintiff groups. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I);
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                          10
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 14 of 20 Page ID #:923




   1         Had the Court correctly determined that Green Dot Institutional Investor
   2   Group had the greatest financial interest, the Court then would have proceeded to
   3   second part of step two, the Rule 23 analysis of Green Dot Institutional Investor
   4   Group. Yet, in incorrectly determining that the Pension Fund has the greatest
   5   financial interest, the Court wrongly shifted its analysis to the Pension Fund and
   6   whether it had made a prima facie showing of adequacy and typicality, thus
   7   qualifying it as the presumptive lead plaintiff, and then at step three, whether that
   8   presumption had been rebutted.
   9         Moreover, while the Court erred in its determination that Green Dot
  10   Institutional Investor Group did not have the largest financial interest, it also
  11   incorrectly imbued that analysis with speculative concerns beyond those authorized
  12   by the PSLRA, as made clear by the Ninth Circuit in Mersho. Thus, not only do
  13   the Court’s concerns have no bearing on the largest financial interest analysis, but
  14   they also are inconsistent with the scope of Rule 23 analysis.
  15         In its lead plaintiff motion papers, Green Dot Institutional Investor Group
  16   provided detailed evidence regarding its origins, cohesiveness, motivations, and
  17   ability to independently oversee counsel and the litigation, making a prima facie
  18   showing of adequacy. ECF No. 24 at 8-14; ECF No. 25-6 at ¶¶8-20; ECF No. 45
  19   at 4-7. Yet, the Court expressed speculative concern about the groups lack of a pre-
  20   existing relationship and “that any potential disagreements among the [Green Dot
  21   Institutional Investor Group]’s members will be resolved by majority vote, raising
  22   the possibility that litigation decisions will be driven by two investors … with
  23   relatively small financial interests at stake” and noting that the “Joint Declaration
  24
  25
       Cavanaugh, 306 F.3d at 729-30. The Ninth Circuit has long cautioned against this
  26   sort of analysis, finding that district courts cannot “depart from the statutory text
  27   because they believe some other arrangement would better serve the legislative
       goals.” Mersho, 2021 WL 3121385, at *5; Cavanaugh, 306 F.3d at 731-32.
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                         11
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 15 of 20 Page ID #:924




   1   provides no explanation why the [Green Dot Institutional Investor Group] has
   2   chosen to retain two separate law firms.” LP Order at 6-7 (emphasis added).
   3         Yet in Mersho, the Ninth Circuit found clear error with similarly speculative
   4   analysis:
   5         [The District Court] considered Petitioners’ joint declaration detailing
   6         how they would work together, but declined to appoint Group II based
   7         on its “misgivings” about how they would work together because
   8         Petitioners had failed to explain how they found each other.             By
   9         penalizing Petitioners for not explaining how they found each other, the
  10         district court continued to place the burden on them to prove adequacy.
  11         Further, it based its decision on “misgivings” about a lack of cohesion
  12         or control over counsel even though the only evidence it
  13         acknowledged—the Petitioners’ joint declaration—contradicts such
  14         conclusions.
  15   Mersho, 2021 WL 3121385, at *6. This Court’s conjectural concerns with Green
  16   Dot Institutional Investor Group are therefore error under Mersho.
  17         These errors also led this Court to impermissibly place the burden on the
  18   plaintiff with largest financial interest who had made a Rule 23 prima facie
  19   showing, to disprove the adequacy of the plaintiff with significantly smaller losses.
  20   The Court found that:
  21         So long as the plaintiff with the largest losses satisfies the typicality and
  22         adequacy requirements, he is entitled to lead plaintiff status, even if the
  23         district court is convinced that some other plaintiff would do a better
  24         job. This Court will not, therefore, consider whether [Green Dot
  25         Institutional Investor Group] would be a “more adequate” plaintiff than
  26         the Pension Fund, and [Green Dot Institutional Investor Group] has not
  27         proved that the Pension Fund is an inadequate or atypical lead Plaintiff.
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                             12
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 16 of 20 Page ID #:925




   1   LP Order at 12 (citation omitted). As this Court’s language demonstrates, the
   2   Court’s failure to recognize Green Dot Institutional Investor Group as the plaintiff
   3   with largest financial stake had a domino effect on the Court’s subsequent
   4   determinations in part two of step two and step three. Indeed, in stating that it would
   5   not consider whether Green Dot Institutional Investor Group would be “more
   6   adequate,” LP Order at 12, the Court acknowledges that it had not determined that
   7   it was inadequate.
   8         Here, it is beyond dispute that the Court did not acknowledge that Green Dot
   9   Institutional Investor Group, the movant with the largest aggregate losses, was the
  10   movant with largest financial interest. This determination then led it to apply the
  11   Rule 23 prima facie case analysis and subsequent rebuttal of that presumption
  12   analysis to the movant who did not have the largest financial interest. In so doing,
  13   the Court’s decision departed from the PSLRA’s three step process for lead plaintiff
  14   appointment and failed to give effect to the Ninth Circuit’s recent Mersho decision.
  15   //
  16   //
  17   //
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                           13
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 17 of 20 Page ID #:926




   1   III.   CONCLUSION
   2          For the foregoing reasons, Green Dot Institutional Investor Group
   3   respectfully requests that the Court reconsider its August 6, 2021 Lead Plaintiff
   4   Order and appoint Green Dot Institutional Investor Group as lead plaintiff.
   5
   6   DATED: August 20, 2021                 Respectfully submitted,
   7
   8                                          By:    /s/ Kristin J. Moody
                                                        Kristin J. Moody
   9
  10                                          Joseph J. Tabacco, Jr.
                                              Nicole Lavallee
  11
                                              BERMAN TABACCO
  12                                          44 Montgomery Street, Suite 650
                                              San Francisco, CA 94104
  13
                                              Telephone: (415) 433-3200
  14                                          Facsimile: (415) 433-6382
  15                                          Email: jtabacco@bermantabacco.com
                                                     nlavallee@bermantabacco.com
  16                                                 kmoody@bermantabacco.com
  17
  18                                          Christopher J. Keller
                                              Eric J. Belfi
  19                                          Francis P. McConville
  20                                          LABATON SUCHAROW LLP
                                              140 Broadway
  21                                          New York, NY 10005
  22                                          Telephone: (212) 907-0700
                                              Facsimile: (212) 818-0477
  23                                          Email: ckeller@labaton.com
  24                                                  ebelfi@labaton.com
                                                      fmcconville@labaton.com
  25
  26                                          Counsel for Movant Green Dot
                                              Institutional Investor Group and
  27                                          Proposed Co-Lead Counsel for the Class
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                       14
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 18 of 20 Page ID #:927




   1
                                              Guillaume Buell
   2                                          THORNTON LAW FIRM LLP
   3                                          One Lincoln Street
                                              Boston, MA 02111
   4                                          Telephone: (617) 720-1333
   5                                          Facsimile: (617) 720-2445
                                              Email: gbuell@tenlaw.com
   6
   7                                          Additional Counsel for Movant Green Dot
                                              Institutional Investor Group
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION                     15
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 19 of 20 Page ID #:928




   1                            CERTIFICATE OF SERVICE
   2         I hereby certify that on August 20, 2021, I authorized the electronic filing of
   3   the foregoing with the Clerk of the Court using the CM/ECF system which will send
   4   notification of such filing to all registered users via the e-mail addresses on the
   5   court’s Electronic Mail Notice List, and I hereby certify that I caused the mailing
   6   of the foregoing via the United States Postal Service to the non-CM/ECF
   7   participants indicated on the court’s Manual Notice List.
   8
                                              By:    /s/ Kristin J. Moody
   9                                                     Kristin J. Moody
  10
                                              Joseph J. Tabacco, Jr.
  11                                          Nicole Lavallee
  12                                          BERMAN TABACCO
                                              44 Montgomery Street, Suite 650
  13                                          San Francisco, CA 94104
  14                                          Telephone: (415) 433-3200
                                              Facsimile: (415) 433-6382
  15                                          Email: jtabacco@bermantabacco.com
  16                                                 nlavallee@bermantabacco.com
                                                     kmoody@bermantabacco.com
  17
  18                                          Christopher J. Keller
                                              Eric J. Belfi
  19                                          Francis P. McConville
  20                                          LABATON SUCHAROW LLP
                                              140 Broadway
  21                                          New York, NY 10005
  22                                          Telephone: (212) 907-0700
                                              Facsimile: (212) 818-0477
  23                                          Email: ckeller@labaton.com
  24                                                  ebelfi@labaton.com
                                                      fmcconville@labaton.com
  25
  26                                          Counsel for Movant Green Dot
                                              Institutional Investor Group and
  27                                          Proposed Co-Lead Counsel for the Class
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION
Case 2:19-cv-10701-DDP-E Document 68 Filed 08/20/21 Page 20 of 20 Page ID #:929




   1                                          Guillaume Buell
                                              THORNTON LAW FIRM LLP
   2                                          One Lincoln Street
   3                                          Boston, MA 02111
                                              Telephone: (617) 720-1333
   4                                          Facsimile: (617) 720-2445
   5                                          Email: gbuell@tenlaw.com

   6                                          Additional Counsel for Movant Green Dot
   7                                          Institutional Investor Group

   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       [Case No. 2:19-cv-10701] MEMORANDUM OF POINTS AND AUTHORITIES ISO GREEN DOT
       INSTITUTIONAL INVESTOR GROUP’S MOTION FOR RECONSIDERATION
